Citation Nr: 1414795	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for residual scar, status post excision of a ganglion cyst.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1982 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which the denied the benefit sought on appeal.  

In May 2013, the Veteran testified before the undersigned during a Travel Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).


FINDING OF FACT

Throughout the entire period under appeal, the Veteran's disability due to residual scar has been manifested by a stable, superficial scar measuring .1 inches by .1 inch located on the dorsum on the right wrist that is painful with daily use.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, and not higher, for residual scar have been met for the entire period under appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the original adjudication of his claim, VA sent a letter to the Veteran in October 2009 that addressed the notice elements concerning his increased rating claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran was afforded VA scar examination in December 2009.  In the examination report, the VA examiner fully identified and evaluated the severity of the Veteran's symptomatology due to his residual scar.  The Board acknowledges the Veteran's contention that the December 2009 VA examiner did not accurately record his reported medical history.  In this regard, during the July 2012 hearing, the Veteran testified that the VA examiner did not understand that he was being evaluated for residual scar.  The Veteran further reported that he was asked to leave the examination prior to him being able to fully express his concerns regarding his residual scar.  

A review of the December 2009 VA examination report does show that the VA examiner noted that the Veteran was felt to have been disruptive and not cooperative during the clinical interview.  The VA examiner further noted that the Veteran was unsatisfied with the VA examiner's explanation that he was being evaluated for residual scar on his wrist, and he was not being evaluated for his wrist joint problems.  The VA examiner noted that she asked the Compensation and Pension clerks to further explain to the Veteran the purpose of his VA examination.  

That being said, the Board's review of the December 2009 VA examination report does contain the Veteran's reported medical history of wrist pain and non specific paresthesia as well as the findings from clinical examination, including range of motion and other functional assessments.  Notably, the record also contains the reports of December 2008 orthopedic and neurologic examinations that contain the Veteran's reported medical history and clinical findings pertaining to his residual scar.  The Board finds that the record contains sufficient information from three VA examination reports to adequately adjudicate his claim for VA rating purposes. 

Moreover, the Veteran has not asserted, and there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in 2009.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical and lay evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Veteran also had the ability to testify before the undersigned in conjunction with his claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7800-7805.  In this case, the Veteran's residual scar disability is rated as noncompensable under Diagnostic Code 7805.  See Id.  Diagnostic Code 7805 provides that scars, others and other effects of scars should be evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, and to evaluate any disabling effect not considered in a rating under an appropriate diagnostic code. 

Diagnostic Code 7800 applies to scars that affect the head, face or neck, and is not applicable here.  Diagnostic Code 7801 applies to scars that do not affect the head, face, or neck, that are deep and nonlinear, and provides a 10 percent evaluation is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 sq. cm.).  Scars covering a larger area or areas receive a higher evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.   A deep scar is defined as one associated with underlying soft tissue damage.  Id., Note (1). 

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  38 C.F.R. § 4.118.  A superficial scar is defined as one not associated with underlying soft tissue damage.  Id., Note (2).

Under Diagnostic Code 7804, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  Higher evaluates are warranted for more than two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  

In this case, the Veteran seeks a compensable evaluation for his residual scar.  The Veteran contends that the severity of his disability due to residual scar from ganglion cyst removal supports a compensable evaluation. 

A review of the claims folder shows that during the applicable period under appeal, the Veteran's residual scar was evaluated in December 2008 and in December 2009 by VA.  The Veteran denied any treatment for his residual scar.  

An October 2008 VA Electromyography (EMG) and Nerve Conduction Study consultation report shows no evidence of neurologic involvement in the Veteran's upper extremities, despite his complaints of bilateral hand pain.

The reports of the December 2008 VA orthopedic and neurologic examinations show that the Veteran complained of right wrist and hand pain, and he reported that his symptoms affected his ability to type.  In the VA orthopedic examination report, the examiner noted that ganglion cyst was a small fluid cyst on an extensor tendon that usually manifested at a joint and affected the function of the tendon and not the joint itself.  Clinical examination during the VA orthopedic examination revealed that the Veteran had a residual scar on the dorsal area of the right wrist that measured .5 cm in area without evidence of tenderness at the site of the scar.  The Veteran had range of motion in his right wrist with dorsiflexion of 70 degrees, plamar flexion of 80 degrees, radial deviation of 20 degrees and ulnar deviation of 45 degrees.  There was no evidence of pain, weakness or fatigue with repetitive use.  There was no evidence of pain or weakness with grip.  The VA examiner concluded there was no evidence of residuals due to ganglion cyst excision.  

In the VA neurologic examination report, the VA examiner noted that a review of the Veteran's service treatment records revealed that the Veteran had no complications following his 1983 ganglion cyst removal, despite the Veteran's reports that he experienced decreased strength in his right hand following the surgery.  The Veteran denied requiring rehabilitation or occupational therapy following his surgery. The Veteran had a post-service medical history of a spinal cord injury with quadriplegia which occurred from a 1997 motor vehicle accident.  Clinical examination during the VA neurologic examination revealed that the Veteran had normal motor strength in his right upper extremity, including normal grip strength, and he had normal deep tendon reflexes.  On sensory evaluation, there was evidence of minimal sensory deficits in the fingertips of the right hand on the pinprick exam that were not consistent with nerve distribution, but otherwise normal evaluation. The VA examiner opined that it was less likely than not that the minimal sensory deficits noted on clinical evaluation were residuals of 1983 surgery.  In support of this medical conclusion, the VA examiner noted that there was no service documentation of residual neurological changes or deficits in the Veteran's right wrist following the 1983 ganglion cyst surgery.  

The report of the December 2009 VA scar examination shows that the Veteran had a residual scar on the dorsum of his right wrist that measured .1 cm by .1 cm, that was non painful, stable, and superficial.  The examiner observed that there was no evidence of inflammation, edema, keloid formation, or other disabling effects on clinical evaluation.  The Veteran had full range of motion in his right wrist without any swelling or redness or pain on motion.  X-ray film of the right wrist revealed no abnormalities. 

During the May 2013 Travel Board hearing, the Veteran testified that the residual scar was painful and distracting because it was located on his dominant right hand and he experience pain from scar with use of his wrist, especially when he was typing.  He also reported symptoms of numbness and tingling in the entire hand.  See Travel Board hearing transcript, page 5 and 6.  

Under Diagnostic Codes 7802 to 7805, a scar is assigned a compensable rating when the scar is deep and covers area of six square inches (39 sq. cm.) or greater; the scar is superficial and covers an area of 144 square inches (929 sq. cm); the scar is unstable or painful; or the scar limits the function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7805.  Here, throughout the entire period under, the competent evidence of record demonstrates that the Veteran has a residual scar on the dorsum of his right wrist that is stable and superficial in nature, and the scar measures .1 cm x .1 cm.  Although there was no evidence of pain on examination of scar during the VA examinations, the Veteran has competently reported that he experiences symptoms of pain from his scar with daily use, and in particular, with typing.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (emphasizing that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge).  

Based on the foregoing evidence, the Board finds that the Veteran's residual scar warrants an increased disability rating of 10 percent as it more closely approximates a single scar that is painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.   

The residual scar does not warrant a higher disability rating in excess of 10 percent under skin rating criteria.  In order to warrant a higher evaluation, the evidence must demonstrate that his residual scar exceeds an area of 12 square inches, or is manifested by multiple scars, or a scar that is both painful and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804.  In this regards, the Veteran's residual scar covers does not cover an area of 12 sq. inches, and the evidence of record clearly demonstrates that the Veteran's residual scar disability is only manifested by one scar.

The Board has also considered whether a higher evaluation would be available for based on any other disabling effect(s) affecting the right wrist under Diagnostic Code 5214, which provide that a 20 percent rating is warranted for ankylosis of the wrist in a favorable position between 20 and 30 degrees on dorsiflexion.   See 38 C.F.R. § 4.71a.  However, as previously stated, the Veteran's right wrist scar has been found not to be productive of a limitation of function.  Notably, the VA examination reports show that the Veteran had full range of motion in his right wrist and there is no evidence of ankylosis.  The December 2008 VA examination show that his right wrist has dorsiflexion to 70 degrees, and palmar flexion to 80 degrees, and the December 2009 VA examiner observed that that the Veteran had full range of motion without evidence of painful motion or additional loss due to repetitive use.  Accordingly, a higher evaluation would not be warranted under Diagnostic Code 5214.  See 38 C.F.R. § 4.71a.  

The Board has considered the Veteran's complaints that his residual scar is also manifested by right wrist pain, tingle and numbness; however, the December 2008 VA neurologic examiner concluded that the Veteran's subjective complaints and objective findings of minimal sensory deficit were not related to his residuals of the 1983 ganglion cyst excision.  The VA examiner supported this medical conclusion with a rational statement based on a review of the claims folder.  Notably, there is no medical opinion of record to the contrary.  As such, the preponderance of the medical evidence is against a finding that the Veteran has any neurologic impairment in his right wrist as result of his residual scar, status post surgical removal of ganglion cyst.  

In summary, a disability rating higher of 10 percent, and not higher, is available for the Veteran's residual scar.   The criteria do not demonstrate that an evaluation in excess of 10 percent is warranted for the Veteran's residual scar.  Accordingly, an evaluation of 10 percent, and not higher, is warranted. 

Extraschedular Considerations 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residual scar with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected residual scar. 

In reaching this conclusion, the Board considered that the Veteran's discomfort with use of his right wrist due to his residual scar is a factor contemplated in the regulations and rating criteria that evaluate for painful scar or scar affecting functional use.  Although the Veteran contends that he has symptoms of numbness, tingling and weakness in his right hand because of his service-connected residual scar, the preponderance of the competent medical evidence demonstrates that symptomatology is not associated with his residual of ganglion cyst removal.  The simple fact that the Veteran's residual scar does not satisfy the criteria for an evaluation in excess of 10 percent under these criteria does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, nor does the evidence show, that he is unemployed due to his residual scar.  Although the Veteran has competently reported that his residual scar affect his normal activities of daily living, he has not asserted that it is so severe has to affect his ability to obtain and maintain substantially gainful employment.  As the issue of entitlement to a TDIU has not been raised as part of the increased rating claim for the residual scar, it is inapplicable in this case.


ORDER

Entitlement to an evaluation of 10 percent, and not higher, for disability due to residual scar, is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


